Case 1:21-cr-00290-RBW Document 11 Filed 04/13/21 Page1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

Plaintiff
Vv.

. Case No. — 1:21-cr-00290-RBW
Jeffrey Alexander Smith

 

Nee Nee ee eee eee”

Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Jeffrey Alexander Smith

 

Date: 04/12/2021 /s/John J. Rice

 

Attorney’s signature

John J. Rice

 

Printed name and bar number

Higgs Fletcher & Mack LLP
401 West A Street, Suite 2600
San Diego, CA 92101

 

Address

ricej@higgslaw.com

 

E-mail address

(619) 236-1551

 

Telephone number

(619) 696-1410

 

FAX number
